DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1, 9, 10, 13, 14 and 16-18 have been amended.
Claims 2-8, 11, 12, 15 and 19-24 have been cancelled.
Currently, claims 1, 9, 10, 13, 14, 16-18 and 25-37 are pending and being considered for examination.
Response to Arguments
Applicant’s arguments, see pgs. 6-13, filed 02/17/2021, with respect to claims 1-12, 14 and 19-24 have been fully considered and are persuasive.  The rejection of claims 1-12, 14 and 19-24 has been withdrawn. 
Allowable Subject Matter
Claims 1, 9, 10, 13, 14, 16-18 and 25-37 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the device of claim 1, including each of the limitations and specifically wherein the pillars and the N type region surrounding the pillars include multi zones with the same size and doping across a semiconductor wafer including device edges, for the same reasons as mentioned for claim 15 in the previous office action mailed on 09/17/2020.
The prior art of record does not anticipate or make obvious the device of claim 30, including each of the limitations and specifically a trench coated with a dielectric 
Claim 25 is allowable for the same reasons as mentioned for claim 25 in the previous office action mailed on 09/17/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        2/25/21